Exhibit 10.26

AMENDED AND RESTATED

NOTE PURCHASE AGREEMENT+

Dated as of October 20, 2017

by and among:

NETCREDIT LOAN SERVICES, LLC,
as the Master Servicer,

EFR 2016-1, LLC,
as the Issuer,

and

JEFFERIES FUNDING LLC,
as the Administrative Agent, as an Initial Term Note Noteholder and as a
Variable Funding Note
Noteholder

WN 2016-1, LLC,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder

FORTRESS CREDIT CO LLC,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder

FSLF ENV LLC,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder


and

the other Variable Funding Note Noteholders from time to time party hereto

 



+Confidential Treatment Requested.  Confidential portions of this document have
been redacted and have been separately filed with the Securities and Exchange
Commission.

 

***Indicates confidential material redacted and filed separately with the
Securities and Exchange Commission.  Confidential treatment has been requested
with respect to the redacted material.

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

ARTICLE I DEFINITIONS

1

     Section 1.01

Definitions

1

ARTICLE II PURCHASE AND SALE; PURCHASE COMMITMENT

1

     Section 2.01

Purchase and Sale of the Variable Funding Note

1

     Section 2.02

Variable Funding Note Purchase Price

1

     Section 2.03

Increases in the Variable Funding Note Stated Principal Amount

1

     Section 2.04

Requested Advances

2

     Section 2.05

Payments to Variable Funding Note Noteholders

3

     Section 2.06

Increased Costs Amounts

3

     Section 2.07

Taxes

4

     Section 2.08

Unused Fee

6

     Section 2.09

Term Note Conversion

6

     Section 2.10

Purchase and Sale of the Initial Term Note

7

     Section 2.11

Defaulting Variable Funding Note Noteholders

8

ARTICLE III CLOSING

9

     Section 3.01

Closing

9

     Section 3.02

Transactions to be Effected at the Closing

9

     Section 3.03

Conditions Precedent

9

ARTICLE IV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUER

12

     Section 4.01

Organization

12

     Section 4.02

Authority

12

     Section 4.03

The Notes

13

     Section 4.04

Litigation

13

     Section 4.05

Access to Information

13

     Section 4.06

Taxes, Etc

14

     Section 4.07

Disclosure

14

     Section 4.08

Investment Company Act, Etc

14

     Section 4.09

Commodity Pool

14

ARTICLE V REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MASTER SERVICER

14

     Section 5.01

Organization

15

     Section 5.02

Authority

15

     Section 5.03

Litigation

16

     Section 5.04

Access to Information

16

     Section 5.05

Taxes, Etc

16

     Section 5.06

Disclosure

16

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF EACH NOTEHOLDER

17

EAST\147727759.5-i-

--------------------------------------------------------------------------------

 

     Section 6.01

Organization

17

     Section 6.02

Authority

17

     Section 6.03

Securities Act

17

     Section 6.04

No Reliance

17

     Section 6.05

IAI or QIB

18

ARTICLE VII INDEMNIFICATION

18

     Section 7.01

Indemnification by the Issuer and the Master Servicer

18

     Section 7.02

Costs and Expenses

19

ARTICLE VIII MISCELLANEOUS

19

     Section 8.01

Notices, Etc

19

     Section 8.02

No Waiver; Remedies

20

     Section 8.03

Binding Effect; Assignability

20

     Section 8.04

[RESERVED]

21

     Section 8.05

GOVERNING LAW

21

     Section 8.06

No Proceedings

22

     Section 8.07

Execution in Counterparts

22

     Section 8.08

No Recourse

22

     Section 8.09

[RESERVED]

23

     Section 8.10

Administrative Agent’s Reliance

23

     Section 8.11

Joinder of Variable Funding Note Noteholders

23

 

EXHIBITS

EXHIBIT A

FORM OF FUNDING REQUEST

EXHIBIT B

FORM OF JOINDER AGREEMENT

 

 

EAST\147727759.5-ii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED NOTE PURCHASE AGREEMENT, dated as of October 20, 2017 (as
further amended, restated, supplemented or otherwise modified form time to time,
this “Agreement”), by and among NetCredit Loan Services, LLC (formerly known as
Enova Lending Services, LLC), as master servicer (the “Master Servicer”), EFR
2016-1, LLC, as issuer (the “Issuer”), Jefferies Funding LLC (“Jefferies”), as
administrative agent (in such capacity, the “Administrative Agent”), as an
Initial Term Note Noteholder and as a Variable Funding Note Noteholder, WN
2016-1, LLC (“Waterfall”), as an Initial Term Note Noteholder and as a Variable
Funding Note Noteholder, FSLF ENV LLC (“FSLF”), as an Initial Term Note
Noteholder and as a Variable Funding Note Noteholder, and Fortress Credit Co LLC
(“Fortress”), as an Initial Term Note Noteholder and as a Variable Funding Note
Noteholder (such Initial Term Note Noteholders and Variable Funding Note
Noteholders, collectively, the “Initial Noteholders”), and any other party that
becomes a Variable Funding Note Noteholder and party hereto after the date
hereof.

In consideration of the representations, warranties and agreements herein
contained, the parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.01Definitions.  Whenever used in this Agreement and unless the context
requires a different meaning, capitalized terms used herein and not otherwise
expressly defined herein shall have the meanings assigned to such terms in Part
I of Appendix A to the Amended and Restated Indenture, dated as of October 20,
2017, between the Issuer and Bankers Trust, as the indenture trustee (the
“Indenture Trustee”) and the securities intermediary (the “Securities
Intermediary”), which is incorporated by reference herein and made a part
hereof.  The rules of construction set forth in Part II of such Appendix A shall
be applicable to this Agreement.

ARTICLE II
PURCHASE AND SALE; PURCHASE COMMITMENT

Section 2.01Purchase and Sale of the Variable Funding Note.   the terms, and in
reliance on the covenants, representations, warranties and agreements herein set
forth, the Issuer agrees to sell, transfer and deliver to each of the initial
Variable Funding Note Noteholders, and each of the initial Variable Funding Note
Noteholders agree to purchase from the Issuer, at the Closing, a Variable
Funding Note to be issued on the Closing Date (the “Variable Funding Notes”),
each with an Outstanding Principal Amount initially of $0, but up to an
aggregate amount for all such Variable Funding Notes not to exceed the Variable
Funding Note Maximum Principal Amount.

Section 2.02Variable Funding Note Purchase Price.  Each Variable Funding Note is
to be purchased at an initial purchase price (the “Variable Funding Note
Purchase Price”) equal to $0, representing 100% of the aggregate initial
Outstanding Principal Amount.

Section 2.03Increases in the Variable Funding Note Stated Principal
Amount.  Subject to the terms and conditions of Section 4.11 of the Indenture,
each Variable Funding Note Noteholder shall from the Closing Date to the Funding
Period Termination Date fund its share of each Requested Advance sought by the
Issuer in accordance with the procedures described in Section 2.04; provided,
however, that at no time shall the Variable Funding Note Stated Principal

1

EAST\147727759.5

--------------------------------------------------------------------------------

 

Amount for the Outstanding Variable Funding Notes exceed the Variable Funding
Note Noteholders’ aggregate Funding Commitments.

Section 2.04Requested Advances.

(a)During the Revolving Period and subject to the terms and conditions hereof
and in the Indenture, the Issuer may request, from time to time, but no more
than *** per calendar week (unless otherwise agreed to by the Administrative
Agent and the Variable Funding Note Noteholders and subject to an Additional
Advance Fee for each additional Requested Advance beyond the first two, such fee
to be allocated between the Variable Funding Note Noteholders in accordance with
their respective Ratable Portions), that the Variable Funding Note Noteholders
advance to the Issuer an amount in the aggregate (a “Requested Advance”) that is
a multiple of $100,000 and that is not less than $500,000.  After giving effect
to the Requested Advance, (i) the aggregate Outstanding Principal Amount of the
Notes shall not exceed the Maximum Principal Amount, (ii) the Outstanding
Principal Amount of the Variable Funding Notes shall not exceed the Variable
Funding Note Borrowing Base and (iii) the Outstanding Principal Amount of the
Variable Funding Notes shall not exceed the Maximum Advance Amount.

(b)Whenever the Issuer requests that the Variable Funding Note Noteholders make
a Requested Advance, the Issuer shall deliver, or shall cause to be delivered on
its behalf, to the Administrative Agent, as the designated representative of all
Variable Funding Note Noteholders, an executed Funding Request, substantially in
the form of Exhibit A hereto, no later than 12:00 p.m., New York City time, two
Business Days prior to the proposed Advance Date, and shall satisfy the terms
and conditions set forth herein, in the Funding Request and in the
Indenture.  Notwithstanding anything to the contrary contained herein, if any
Requested Advance is not made by reason of an Advance Condition, or a condition
in the Funding Request or the Indenture not being satisfied on or prior to the
Advance Date specified by the Issuer in its Funding Request, the Issuer shall
indemnify each Variable Funding Note Noteholder against any loss, cost or
expense incurred by such Variable Funding Note Noteholder as a result of such
occurrence, including any loss, cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Variable
Funding Note Noteholder to fund such anticipated Advance, but excluding any loss
attributable to lost profits or consequential damages.

(c) [Reserved.]

(d)Each Variable Funding Note Noteholder shall fund the percentage of the
Requested Advance (its “Ratable Portion”) determined by dividing (i) the amount
of such Variable Funding Note Noteholder’s Funding Commitment by (ii) the
aggregate Funding Commitments of all Variable Funding Note Noteholders.  Subject
to satisfaction of the Advance Conditions, each Variable Funding Note Noteholder
shall deliver immediately available funds in an amount (an “Advance”) equal to
its Ratable Portion of the Requested Advance to the Bankers Trust account
specified in a separate letter agreement by and among the parties hereto no
later than 2:00 p.m., New York City time, on the applicable Advance Date.  Once
all funds have been deposited, then upon Bankers Trust’s receipt of notice and
instruction from the Administrative Agent (which for the avoidance of doubt can
be in the form of electronic correspondence) no later than 3:00 p.m. New York
City time, Bankers Trust shall deliver the funds deposited into such account to
an account specified by the Issuer (the information for which shall be provided
to Bankers Trust by the Administrative Agent as part of the aforementioned
notice and instruction); provided, however, that if all Variable Funding Note
Noteholders do not deposit their Ratable Portion of the Requested

2

EAST\147727759.5

--------------------------------------------------------------------------------

 

Advance to the Bankers Trust account by 2:00 p.m. New York City time, on the
applicable Advance Date, then all funds on deposit in such account shall be
returned to the respective parties who made such deposits; provided, further,
that any Variable Funding Note Noteholder who made a deposit of its Ratable
Portion of the Requested Advance to the Bankers Trust account by 2:00 p.m. New
York City time on such Advance Date shall not be deemed to be a Defaulting
Variable Funding Note Noteholder if funds are subsequently returned to such
Variable Funding Note Noteholder pursuant to the first proviso of this Section
2.04(d); provided, further, that if the Administrative Agent does not provide to
Bankers Trust notice and instruction for delivery of the funds deposited in such
account to an account specified by the Issuer by 3:00 p.m., New York City time,
then Bankers Trust shall not be required to deliver such funds into the account
specified by the Issuer until the next Business Day.

(e)The Revolving Period shall expire on the Funding Period Termination Date and
no new Advances shall be funded after such date.

(f)No portion of any Advance shall be funded with “plan assets” of any Benefit
Plan.

(g)During the Revolving Period, the Eligible Receivables purchased by the Issuer
with the proceeds of an Advance made pursuant to this Section 2.04 shall be
allocated to the Variable Funding Note Investment Pool.  In connection with the
issuance of Quarterly Term Notes on the Conversion Date, as contemplated by
Section 2.09 of this Agreement and Sections 4.11 and 4.12 of the Indenture, such
Eligible Receivables shall be allocated to a Term Note Investment Pool and shall
cease to be allocated to the Variable Funding Note Investment Pool.

Section 2.05Payments to Variable Funding Note Noteholders.  On each Payment
Date, the Master Servicer shall instruct the Indenture Trustee or the Paying
Agent (if a Person different than the Indenture Trustee) to apply the Variable
Funding  Note Available Collections on deposit in the Collection Account to make
distributions to the Variable Funding Note Noteholders in the amount and in the
priority set forth in Section 5.04(b) of the Indenture.

Section 2.06Increased Costs Amounts.  If due to the introduction of or any
change in or in the Interpretation of any law or regulation or the imposition of
any guideline or request from any central bank or other Governmental Authority,
in each case after the date hereof, there shall be an increase in the cost to
any Variable Funding Note Noteholder of making, funding or maintaining any
investment in a Variable Funding Note or any interest therein, as the case may
be (other than by reason of any Interpretation of or change in laws or
regulations relating to Excluded Taxes), such Variable Funding Note Noteholder
shall promptly submit to the Issuer and the Master Servicer, a certificate
prepared in good faith setting forth in reasonable detail, the calculation of
such increased costs incurred by such Variable Funding Note Noteholder.  In
determining such amount, such Variable Funding Note Noteholder may use any
reasonable averaging and attribution methods, consistent with the averaging and
attribution methods generally used by such Variable Funding Note Noteholder in
determining amounts of this type.  The amount of increased costs set forth in
such certificate (which certificate shall, in the absence of manifest error, be
prima facie evidence as to such amount) shall be included in the Increased Costs
Amount to be paid on the Payment Date with respect to (a) the first full
Interest Period immediately succeeding the date on which the certificate
specifying the amount owing was delivered and (b) to the extent remaining

3

EAST\147727759.5

--------------------------------------------------------------------------------

 

outstanding, each Interest Period thereafter until paid in full.  Failure on the
part of any Variable Funding Note Noteholder to demand compensation for any
amount pursuant to this Section 2.06 for any period shall not constitute a
waiver of such Variable Funding Note Noteholder’s right to demand compensation
for such period; provided that the Issuer shall not be required to compensate a
Variable Funding Note Noteholder pursuant hereto for any reductions in return on
capital or assets incurred during any fiscal quarter ended more than one hundred
eighty (180) days prior to the date that such Variable Funding Note Noteholder
makes its request for additional amounts pursuant to this Section 2.06.

Section 2.07Taxes.

(a)Any and all payments and deposits required to be made hereunder or under the
Indenture, any Note or any other Transaction Document by or on behalf of the
Issuer or the Indenture Trustee to or for the benefit of any Noteholder (each, a
“Recipient”) shall be made free and clear of and without deduction for any
Taxes, unless required by applicable law.  In the case of any Recipient, (a)
Taxes imposed on, or measured by net income (however denominated) of each
Noteholder, franchise taxes, or branch profit Taxes, in each case, (i) imposed
as a result of such Recipient being organized under the laws of, or having its
principal office in the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Taxes imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Transaction Document, or sold or
assigned an interest in any Note or any other Transaction Document), (b) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of a
Noteholder with respect to an applicable interest in a Note or any other
Transaction Document pursuant to a law in effect on the date on which such
Noteholder acquires such interest in the Note or other Transaction Document,
except to the extent that, pursuant to this Section 2.07, amounts with respect
to such Taxes were payable to such Noteholder’s assignor immediately before such
Noteholder became a party hereto, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.07(f), and (d) any U.S. federal withholding
Taxes imposed under FATCA, shall be referred to herein as “Excluded Taxes.” If
the Issuer, the Indenture Trustee or an applicable withholding agent shall be
required by law (as determined in the good faith discretion of such Person) to
deduct any Taxes from or in respect of any sum required to be paid or deposited
hereunder, under the Indenture or under any other Transaction Document to or for
the benefit of any Noteholder, then, (i) the Issuer, the Indenture Trustee or
any other applicable withholding agent (as appropriate) shall make such
deductions, (ii) the Issuer, the Indenture Trustee, the Paying Agent or any
other applicable withholding agent (as appropriate) shall timely pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law, and (iii) unless such Tax is an Excluded Tax,
the sum payable by the Issuer or the Indenture Trustee (as applicable) shall be
increased with funds provided by the Issuer as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.07) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

4

EAST\147727759.5

--------------------------------------------------------------------------------

 

(b)The Issuer shall promptly reimburse and indemnify each Recipient for the full
amount of Taxes (other than Excluded Taxes) and Other Taxes (including any Taxes
(other than Excluded Taxes) or Other Taxes imposed on amounts payable under this
Section 2.07) paid by the Recipient and any reasonable expenses, penalties and
interest arising therefrom or with respect thereto.  Each Noteholder agrees to
promptly notify the Issuer and the Master Servicer, of any payment of such Taxes
(other than Excluded Taxes) or Other Taxes made by it and, if practicable, any
request, demand or notice received in respect thereof prior to such payment.  A
certificate as to the amount of such payment or liability pursuant to this
Section 2.07(b) submitted to the Issuer by such Recipient setting forth in
reasonable detail the basis for and the calculation thereof shall be conclusive
absent manifest error.

(c)The Issuer shall timely pay to the relevant Governmental Authority in
accordance with applicable law any Other Taxes.

(d)Within thirty (30) days after the date of any payment of Taxes, Excluded
Taxes or Other Taxes, the Issuer will furnish to the applicable Recipient the
original or a certified receipt evidencing payment thereof.

(e)Any amounts payable to any Noteholder pursuant to this Section 2.07 shall be
included in the Increased Costs Amount for amounts payable pursuant to Section
2.07(b), the first full Interest Period immediately succeeding the date on which
the certificate specifying the amount owing was delivered and to the extent
remaining outstanding, each Interest Period thereafter until paid in full.

(f)Any Noteholder shall deliver to the Issuer on or prior to the date on which
such Noteholder becomes a Noteholder under this Agreement (and from time to time
thereafter upon the reasonable request of the Issuer), executed copies of IRS
Form W-9 if such Noteholder is a U.S. Person (as defined in Section 7701(a)(30)
of the Code) or, if such Noteholder is not a U.S. Person (as defined in Section
7701(a)(30) of the Code), the applicable IRS Form W-8 or other applicable tax
compliance certificate.

(g)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.07 (including by the payment of additional amounts
pursuant to this Section 2.07), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 2.07 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 2.07(g) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 2.07(g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this Section 2.07(g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional

5

EAST\147727759.5

--------------------------------------------------------------------------------

 

amounts with respect to such Tax had never been paid.  This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(h)Without prejudice to the survival of any other agreement of the Issuer
hereunder, the agreements and obligations of the parties contained in this
Section 2.07 shall survive the termination of this Agreement.

Section 2.08Unused Fee.  On each Payment Date, until the Funding Period
Termination Date, the Issuer shall pay to the Variable Funding Note Noteholders
(subject to the priority of payments set forth in Section 5.04(b) of the
Indenture, a fee (the “Unused Fee”) equal to the product of:  (a) the excess of
(i) the lesser of (A) an amount equal to the Maximum Principal Amount, minus the
sum of (x) the aggregate Outstanding Principal Amount of all Outstanding Term
Notes and (y) the Average Variable Funding Note Balance, and (B) the Average
Maximum Variable Funding Note Commitment, over (ii) the Average Variable Funding
Note Balance; (b) a per annum rate of ***%; and (c) a fraction, the numerator of
which is the actual number of days in the related Interest Period and the
denominator of which is 360, payable in arrears on each Payment Date.

Section 2.09Term Note Conversion.

(a)Amounts advanced under the Variable Funding Notes as of such Conversion Date
shall be (in full or in part, based on the Initial Principal Amount of the
Quarterly Term Note) repaid in kind by the issuance of the Quarterly Term Note
and the excess, if any, of (i) the Outstanding Principal Amount of the Variable
Funding Notes as of such Conversion Date (immediately prior to giving effect to
the issuance of the related Quarterly Term Note) over (ii) the Initial Principal
Amount of such Quarterly Term Note, shall be paid to the Variable Funding Note
Noteholders on the final Payment Date of such Quarterly Revolving Period (which
Payment Date shall occur approximately fifteen (15) days following the
Conversion Date), pursuant to this Section 2.09 and Sections 4.11 and 4.12 of
the Indenture, as provided herein and therein, enabling additional Advances to
be made following such Conversion Date during the Revolving Period.

(b)On each Conversion Date, the Issuer shall execute and deliver in accordance
with Section 4.12 of the Indenture a Quarterly Term Note in the Initial
Principal Amount determined as provided in Section 4.11(g) of the
Indenture.  Each such Quarterly Term Note shall be delivered in the form of a
Global Note attached as Exhibit B to the Indenture.  Each Variable Funding Note
Noteholder shall be an initial Note Owner of each Quarterly Term Note, and each
Variable Funding Note Noteholder’s beneficial ownership share (its “Ownership
Share”) of each such Quarterly Term Note shall be equal to a fraction (1) the
numerator of which is the Outstanding Principal Amount of its Variable Funding
Note and (2) the denominator of which is the Outstanding Principal Amount of all
Variable Funding Notes, in each case as of the end of the related Collection
Period.

(c)Upon the issuance of the Quarterly Term Note pursuant to Section 4.12 of the
Indenture, the Outstanding Principal Amount of each Variable Funding Note shall
be reduced by its Ownership Share of the Initial Principal Amount of the
Quarterly Term Note delivered pursuant to Section 2.09(a).

6

EAST\147727759.5

--------------------------------------------------------------------------------

 

(d)With respect to each Quarterly Term Note, prior to each Conversion Date the
Administrative Agent shall obtain a CUSIP number for the Quarterly Term Note to
be issued and shall promptly provide such number to the Indenture Trustee and
the Issuer.  

(e)On each Conversion Date, the Eligible Conversion Receivables allocated to the
Variable Funding Note Investment Pool during the applicable Quarterly Revolving
Period, shall be reallocated to a Term Note Investment Pool to be associated
with the Quarterly Term Note that is issued on such Conversion Date.

Section 2.10Purchase and Sale of the Initial Term Notes.

(a)On the terms, and in reliance on the covenants, representations, warranties
and agreements herein set forth, the Issuer agrees to sell, transfer and deliver
to the Indenture Trustee, and the Initial Term Note Noteholders agree to
purchase from the Issuer, at the Closing, the Initial Term Note in the Initial
Principal Amount of $181,141,753.

(b)The Initial Principal Amount of the Initial Term Note will not exceed the
product of (x) the Outstanding Receivable Principal Balance of the Initial Term
Note Investment Pool and (y) the Initial Term Note Advance Rate.

(c)The purchase price that each Initial Term Note Noteholder shall pay for its
beneficial interest in the Initial Term Notes (its “Initial Term Note Purchase
Price”) shall be the amount set forth beneath the signature of such Initial Term
Note Noteholder on this Agreement.  Each Initial Term Note Noteholder shall wire
its allocable share of the Initial Term Note Purchase Price on the Closing Date
to the Indenture Trustee per the following wiring instructions:

Bankers Trust
Des Moines, IA
ABA#:  ***
Acct#:  ***
Reference:  FBO Enova Intl

The Indenture Trustee will confirm receipt of the entire Initial Term Note
Purchase Price prior to Closing and as a condition precedent to any proceeds
being released to an Enova Entity.

(d)With respect to the Initial Term Note, prior to the Closing Date, the
Administrative Agent shall obtain a CUSIP number for such Initial Term Note and
shall promptly provide such number to the Indenture Trustee and the Issuer.

(e)The Initial Term Note Investment Pool shall apply to the Initial Term Note,
and be composed of the Eligible Receivables described on a schedule delivered to
the Administrative Agent on or prior to the Closing Date.  Any Ineligible
Receivables owned by the Issuer on the Closing Date will be repurchased by the
Transferor in accordance with Section 2.5 of the Sale Agreement.

7

EAST\147727759.5

--------------------------------------------------------------------------------

 

Section 2.11Defaulting Variable Funding Note Noteholders.

(a)Notwithstanding anything to the contrary contained in this Agreement, if any
Variable Funding Note Noteholder becomes a Defaulting Variable Funding Note
Noteholder, then, until such time as such Variable Funding Note Noteholder is no
longer a Defaulting Variable Funding Note Noteholder, to the extent permitted by
applicable law, the following provisions shall apply:

(i)such Defaulting Variable Funding Note Noteholder shall not be entitled to
receive any Unused Fee or Additional Advance Fee accrued in any period during
which such Noteholder is a Defaulting Variable Funding Note Noteholder;

(ii)for purposes of determining the Majority Holders, the Funding Commitment of
such Defaulting Variable Funding Note Noteholder shall be disregarded (and
subtracted from the Outstanding Principal Amount of all Outstanding Notes) until
such time as the relevant Variable Funding Note Noteholder no longer constitutes
a Defaulting Variable Funding Note Noteholder;

(iii)such Defaulting Variable Funding Note Noteholder shall have no right to
approve or disapprove any amendment, waiver or consent under this Agreement (and
any amendment, waiver or consent which by its terms requires the consent of all
Noteholders or each affected Noteholder may be effected with the consent of the
applicable Variable Funding Note Noteholders other than Defaulting Variable
Funding Note Noteholders), except that (x) the Funding Commitment of any
Defaulting Variable Funding Note Noteholder may not be increased or extended
without the consent of such Variable Funding Note Noteholder and (y) any waiver,
amendment or modification requiring the consent of all Noteholders or each
affected Noteholder that by its terms affects any Defaulting Variable Funding
Note Noteholder more adversely than other affected Noteholders shall require the
consent of such Defaulting Variable Funding Note Noteholder; and

(iv)for purposes of the making and funding of a Requested Advance, the Ratable
Portion to be funded by each non-Defaulting Variable Funding Note Noteholder
shall be determined without reference to the Funding Commitment of the
Defaulting Variable Funding Note Noteholder, and the Maximum Advance Amount
shall be reduced as appropriate to reflect the impact of the Defaulting Variable
Funding Note Noteholder.

(b)If such Defaulting Variable Funding Note Noteholder purchases at par its pro
rata portion of the outstanding Advances of the other Variable Funding Note
Noteholders (plus any related losses, costs or expenses subject to
indemnification contemplated by Section 2.04(b) and incurred by the selling
Variable Funding Note Noteholders), then such Variable Funding Note Noteholder
will cease to be a Defaulting Variable Funding Note Noteholder; provided, that
no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Issuer while such Variable Funding Note
Noteholder was a Defaulting Variable Funding Note Noteholder; and provided,
further, that except to the extent otherwise expressly

8

EAST\147727759.5

--------------------------------------------------------------------------------

 

agreed by the affected parties, no change hereunder from Defaulting Variable
Funding Note Noteholder to Variable Funding Note Noteholder will constitute a
waiver or release of any claim of any party hereunder arising from such Variable
Funding Note Noteholder having been a Defaulting Variable Funding Note
Noteholder.

ARTICLE III
CLOSING

Section 3.01Closing.  The closing of the purchase and sale of the Initial Term
Note and the Variable Funding Notes shall take place at the offices of DLA Piper
LLP (US), 500 8th Street, NW, Washington, DC 20004, on the Closing Date (the
“Closing”).

Section 3.02Transactions to be Effected at the Closing

.  At the Closing, (a) each Initial Term Note Noteholder will deliver to the
Issuer, by wire transfer of immediately available funds, to a bank account that
has been designated by the Issuer at least two (2) Business Days prior to the
Closing Date, an amount equal to its respective Initial Term Note Purchase
Price, (b) each initial Variable Funding Note Noteholder will deliver to the
Issuer, by wire transfer of immediately available funds to a bank account
designated by the Issuer at least two (2) Business Days prior to the Closing
Date, an amount equal to its respective Variable Funding Note Purchase Price and
(c) the Issuer shall (i) deliver to the Indenture Trustee, the Initial Term Note
and (ii) to each initial Variable Funding Note Noteholder, its respective
Variable Funding Note, as purchased hereunder.

Section 3.03Conditions Precedent

.  The effectiveness of this Agreement is subject to the satisfaction at the
time of the Closing of each of the following conditions precedent:

(a)Good Standing.  Prior to the Closing Date, the Initial Noteholders shall have
received good standing certificates for the Issuer, the Transferor and the
Seller issued as of a recent date acceptable to the Initial Noteholders by the
Secretary of State of the jurisdiction of such Person’s incorporation or
organization.

(b)Execution and Delivery.  The Issuer, the Indenture Trustee, the Seller, the
Transferor, the Backup Servicer and the other parties to the Transaction
Documents shall have executed and delivered the Transaction Documents (as
amended, restated, supplemented or otherwise modified) to which they are parties
in the same form and substance as previously presented to and approved by the
Initial Noteholders.

(c)Performance by the Seller, the Transferor and the Issuer.  The Initial
Noteholders shall have received on the Closing Date from each of the Seller, the
Transferor and the Issuer, a certificate, dated the Closing Date and signed by
executive officers of the Seller, the Transferor and the Issuer, to the effect
that (i) each of the representations and warranties of the Seller, the
Transferor and the Issuer contained in Article IV and Article V of this
Agreement, Article XI of the Indenture and the other Transaction Documents are
true and correct as of the Closing Date, (ii) each of the Seller, the Transferor
and the Issuer has complied with all the agreements and satisfied all the
conditions on their part to be performed or satisfied in this Agreement, the
Indenture and the other Transaction Documents, as applicable, on or prior to the
Closing Date, and (iii) there has not occurred any change or any development
that is likely to result in a change in the condition, financial or otherwise,
or in the earnings, business, operations or

9

EAST\147727759.5

--------------------------------------------------------------------------------

 

prospects of any of the Seller, the Transferor or the Issuer that has had or
could reasonably be expected to have a Material Adverse Effect.

(d)Opinions of Counsel.  The Initial Noteholders shall have received favorable
opinions, reliance letters or bring-down opinions, as applicable and as
acceptable to the Initial Noteholders (addressed to the Initial Noteholders)
from counsel to the Seller, the Transferor, the Issuer and the Indenture
Trustee, as applicable, dated as of the Closing Date and reasonably satisfactory
in form and substance to each Initial Noteholder and their counsel, as to such
matters as each Initial Noteholder and their counsel may reasonably
request.  Such legal opinions, shall include opinions:  (i) from Kirkland &
Ellis LLP as to (A) the security interest in the Receivables, (B) corporate and
enforceability matters; (C) true sale and non-consolidation of the Transferor
with the Seller, the Originators or the Master Servicer; (D) certain tax matters
and (E) the Issuer not being a “covered fund” under the Volcker Rule (17 C.F.R.
75.10(b)) (the “Volcker Rule”), and (ii) from Nyemaster Goode, P.C. as to
certain matters pertaining to the Indenture Trustee.

(e)Additional Information.  Prior to the Closing Date, the Issuer, the
Transferor and the Seller shall have furnished to the Initial Noteholders such
further information, certificates and documents as the Initial Noteholders may
reasonably request.

(f)Corporate Documents.  Prior to the Closing Date, the Initial Noteholders
shall have received certified copies of resolutions of the Board of Directors of
the Seller, the Transferor and the Issuer authorizing or ratifying the
execution, delivery and performance, respectively, of the Transaction Documents
to which it is a party, together with a certified copy of its articles or
certificate of incorporation or certificate of formation, as applicable, and a
copy of its limited liability company agreement or by-laws, as applicable.

(g)Approvals.  Prior to the Closing Date, the Initial Noteholders shall have
received certified copies of all documents evidencing any necessary corporate
action, consents, licenses and governmental approvals with respect to the
Transaction Documents.

(h)Incumbency.  Prior to the Closing Date, the Initial Noteholders shall have
received a certificate of the secretary or an assistant secretary of each of the
Transferor, the Seller and the Issuer certifying the names of its officer or
officers authorized to sign the Transaction Documents to which it is a party.

(i)Search Reports.  Prior to the Closing Date, the Initial Noteholders shall
have received a written search report by a search service acceptable to the
Initial Noteholders listing all effective financing statements that name the
Seller, the Transferor or the Issuer as a debtor or assignor and that are filed
in the jurisdictions in which filings were or are to be made pursuant to Section
4.1(i) above and in such other jurisdictions that the Initial Noteholders shall
reasonably request, together with copies of such financing statements (none of
which shall cover any of the Receivables or the Issuer Estate unless otherwise
released as described in Section 4.1(i)(iv)).

(j)Actions or Proceedings.  No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
Governmental Authority that would, as of the Closing Date, prevent the issuance
or sale of the Notes; and no injunction or

10

EAST\147727759.5

--------------------------------------------------------------------------------

 

order of any Federal, state or foreign court shall have been issued that would,
as of the Closing Date, prevent the issuance or sale of the Notes.

(k)Pending Actions or Proceedings.  No material claim or litigation by any
Governmental Authority shall be pending, as of the Closing Date, which would be
reasonably expected to result in a Material Adverse Effect to the Initial
Noteholders, except as disclosed prior to the Closing Date and acceptable to the
Initial Noteholders.

(l)Review of Financial Information.  The Initial Noteholders shall have received
from the Seller, the Transferor and the Issuer such financial and other
information as is reasonably requested by the Initial Noteholders.

(m)Review of Policies and Procedures.  The Initial Noteholders shall have
received from the Seller, the Transferor and the Issuer such credit policies,
collection policies and operating and reporting policies and procedures as are
reasonably requested by the Initial Noteholders.

(n)Approvals and Consents.  All Governmental Actions of all Governmental
Authorities required with respect to the transactions contemplated by the
Transaction Documents and the other documents related thereto shall have been
obtained or made.

(o)No Defaults.  No Event of Default has occurred and is continuing.

(p)Representations and Warranties.  The representations and warranties of the
Issuer, the Transferor and the Seller set forth in this Agreement and the other
Transaction Documents are true and correct as of the Closing Date.

(q)No Material Adverse Change.  As of the Closing Date none of the following
shall have occurred (i) a general moratorium on commercial banking activities in
New York shall have been declared by the relevant authorities, or (ii) there
shall have occurred any outbreak or escalation of hostilities involving the
United States, the declaration by the United States of a national emergency or
any calamity or crisis (economic, financial or otherwise) that, in the Initial
Noteholders’ reasonable judgement, materially and adversely affects financial
markets, or (iii) there shall have occurred any change in financial markets
that, in the Initial Noteholders’ reasonable judgment, is material and adverse,
or (iv) any material adverse change, or any development involving a prospective
material adverse change, in or affecting particularly the business or properties
of Enova or any of its Affiliates or (v) any investigation shall have commenced
against Enova or any of its Affiliates that has resulted in a Regulatory Trigger
Event.

(r)Credit Committee.  The Initial Noteholders shall have received final
investment or credit committee approval.

(s)Fees and Expenses.  All due diligence expenses, attorney's fees, search fees,
title fees, documentation and filing fees and other fees due to the Initial
Noteholders have been paid by the Issuer.

11

EAST\147727759.5

--------------------------------------------------------------------------------

 

(t)Cash Management System.  The Initial Purchasers shall be satisfied with the
Seller's, the Transferor's, the Master Servicer's and the Issuer's cash
management systems and the Issuer shall have executed account control agreements
satisfactory to the Initial Noteholders.

(u)UCCs.  The Initial Noteholders shall receive (a) copies of proper UCC-3
financing statements with respect to the following initial filing numbers: (i)
2016 0325512, (ii) 2016 0325975, (iii) 2016 0325603, (iv) 2016 0326122, (v) 2016
0325769, (vi) 2016 0326304, (vii) 2016 0325843, (viii) 2016 0326619, (ix) 2016
0326874, and (b) copies of proper UCC-1 financing statements with respect to the
following Originators: (i) NC Financial Solutions of Delaware, (ii) NC Financial
Solutions of North Dakota, (iii) NC Financial Solutions of South Dakota, (iv) NC
Financial Solutions of Wisconsin, (v) NC Financial Solutions of Utah and (vi) NC
Financial Solutions of Idaho.

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE ISSUER

The Issuer hereby represents, warrants and covenants to the Initial Noteholders
as of the date of this Agreement, and to each Variable Funding Note Noteholder
as of (and as a condition to any Advance occurring on) each Advance Date until
satisfaction and discharge of the Indenture pursuant to Section 6.01 thereof, in
each case with reference to the facts and circumstances then existing, as
follows.

Section 4.01Organization.  The Issuer has been duly organized and is validly
existing, in good standing under the laws of Delaware, and is duly qualified to
do business and is in good standing under the laws of each jurisdiction which
requires such qualification wherein it owns or leases material properties or
conducts material business, and has full power and authority to own its
properties and conduct its business as currently conducted.  The Issuer shall at
all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business, except
where the failure to preserve and maintain such existence, rights, franchises,
privileges, qualifications, licenses and approvals would not have a Material
Adverse Effect.

Section 4.02Authority.  The Issuer has all the requisite power and authority in
all material respects to enter into and perform its obligations under the
Transaction Documents to which it is a party, to execute and deliver the Notes
and to consummate the transactions contemplated hereby and thereby.  The
execution and delivery by the Issuer of the Transaction Documents to which it is
a party and the consummation by the Issuer of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary
limited liability company action on the part of the Issuer.  Each of the
Transaction Documents have been duly and validly executed and delivered by the
Issuer and constitutes a legal, valid and binding obligation of the Issuer
enforceable against the Issuer in accordance with its terms, subject to
bankruptcy, reorganization, insolvency, receivership, conservatorship,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general principles of equity.  Neither the execution
nor the delivery by the Issuer of the Transaction Documents, nor the issuance or
delivery by the Issuer of the Notes, nor the consummation by the Issuer of any
of the transactions contemplated by the Transaction Documents, nor the
fulfillment by the Issuer of the terms of the Transaction Documents will
conflict with, or violate, result in a material breach of or

12

EAST\147727759.5

--------------------------------------------------------------------------------

 

constitute a material default (with or without notice or lapse of time, or both)
under (a) any term or provision of the constituent documents of the Issuer or
any Governmental Rule applicable to the Issuer or (b) any term or provision of
any indenture or other agreement or instrument to which the Issuer is a party or
by which it or any material portion of its properties are bound, nor will it
result in the creation or imposition of any lien, charge or encumbrance upon any
of the property of the Issuer pursuant to the terms of any indenture or other
such agreement or instrument to which the Issuer is bound.  No Governmental
Action is required by or with respect to the Issuer in connection with the
execution and delivery of the Transaction Documents by the Issuer or the
consummation by the Issuer of the transactions contemplated hereby or thereby.

Section 4.03The Notes.

(a)Each Variable Funding Note has been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture and
delivered to each Variable Funding Note Noteholder in accordance with this
Agreement, will be duly and validly issued and outstanding, and will be entitled
to the benefits of, as applicable, of the Indenture. No Event of Default,
Regulatory Trigger Event or any event which after any applicable grace period
will become an Event of Default or Regulatory Trigger Event, as applicable, is
or shall be subsisting in relation to any Variable Funding Note and no event has
occurred which would constitute an Event of Default or a Regulatory Trigger
Event or any event which after any applicable grace period would become an Event
of Default or Regulatory Trigger Event, as applicable.

(b)Each Note as of the Closing Date, or each Conversion Date, as applicable, has
been duly and validly authorized, and, when executed and authenticated in
accordance with the terms of the Indenture and delivered to the Indenture
Trustee in accordance with this Agreement, will be duly and validly issued and
outstanding, and will be entitled to the benefits of the Indenture.  No Event of
Default, Regulatory Trigger Event or any event which after any applicable grace
period will become an Event of Default or Regulatory Trigger Event, as
applicable, is or shall be subsisting in relation to the Term Notes and no event
has occurred which would constitute an Event of Default or a Regulatory Trigger
Event or any event which after any applicable grace period would become an Event
of Default or Regulatory Trigger Event, as applicable.

Section 4.04Litigation.  There is no pending or threatened action, suit or
proceeding by or against the Issuer before any Governmental Authority or any
arbitrator with respect to the Issuer, any of the Transaction Documents, or any
of the transactions contemplated herein or therein, or with respect to the
Issuer which, in the case of any such action, suit or proceeding with respect to
the Issuer if adversely determined, would, in the reasonable judgment of the
management of the Issuer have a Material Adverse Effect on the ability of the
Issuer to perform its obligations under the Transaction Documents to which it is
a party.

Section 4.05Access to Information.  From the Closing Date until the Maturity
Date, the Issuer will, during regular business hours, on at least five (5)
Business Days’ notice to the Issuer, permit the Variable Funding Note
Noteholders, or their agents or representatives collectively, at the expense of
the Issuer (subject to the limits imposed in Section 3.04(d) of the Servicing
Agreement):  (a) to examine all books, records and documents (including computer
tapes and disks) in the possession or under the control of the Issuer relating
to the Receivables, and (b) to

13

EAST\147727759.5

--------------------------------------------------------------------------------

 

visit the offices and properties of the Issuer for the purpose of examining such
materials described in clause (a) above; provided, that prior to the occurrence
of an Event of Default, a Master Servicer Default or an Asset Servicer Default,
no more than four (4) visits to the offices and property of the Issuer and the
Master Servicer pursuant to this Section 4.05 or Section 5.04 for access to the
documentation regarding the Receivables shall be collectively made by or on
behalf of the Variable Funding Note Noteholders and their representatives,
collectively, in any twelve-month period; provided further that after or during
the continuance of an Event of Default, a Master Servicer Default or an Asset
Servicer Default, a Variable Funding Note Noteholder and its representatives may
make more than four (4) visits per twelve-month period as it determines in its
sole discretion.

Section 4.06Taxes, Etc.  Any taxes, fees and other charges of Governmental
Authorities imposed upon the Issuer in connection with the execution, delivery
and performance by the Issuer of the Transaction Documents or otherwise, have
been paid or will be paid by the Issuer at or prior to the Closing Date, to the
extent then due.

Section 4.07Disclosure.  All written information heretofore furnished by the
Issuer or any of its representatives, to the Variable Funding Note Noteholders,
or any of their representatives, for purposes of or in connection with any
Transaction Document, including information relating to the Receivables, was
true and correct in all material respects (i) on the date such information was
furnished by the Issuer or (ii) if such information specifically relates to an
earlier date, on such earlier date, and no information, exhibit or report
furnished by the Issuer or any of its representatives, to the Initial
Noteholders, the Variable Funding Note Noteholders, or any of their
representatives, for purposes of or in connection with any Transaction Document,
including information relating to the Receivables, omitted to state a material
fact necessary to make the statements made therein not misleading.

Section 4.08Investment Company Act, Etc.  The Issuer (i) is not a “covered fund”
for purposes of Section 13 of the Bank Holding Act of 1956 (commonly referred to
as the “Volcker Rule”), and (b) the Issuer is not required to register as an
“investment company” under the Investment Company Act.  In reaching this
conclusion, the Issuer relied on the exemption from the definition of
“investment company” contained in Rule 3a-7 under the Investment Company Act,
although other exclusions or exemptions may apply.

Section 4.09Commodity Pool.  The Issuer is not an investment trust, syndicate or
similar form of enterprise operated for the purpose of trading in commodity
interests for purposes of the Commodity Pool definition in the Commodity
Exchange Act.

In addition to the foregoing, the representations and warranties of Issuer set
forth in any Transaction Document are hereby incorporated herein by reference
for the benefit of the Initial Noteholders and the Variable Funding Note
Noteholders.

ARTICLE V
REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE MASTER
SERVICER

14

EAST\147727759.5

--------------------------------------------------------------------------------

 

The Master Servicer hereby represents, warrants and covenants with respect to
itself and each Enova Party (other than the Issuer) to the Initial Noteholders
and hereby reaffirms its representations, warrants and covenants with respect to
itself and each Enova Party (other than the Issuer) set forth in all of the
other Transaction Documents as of the date of this Agreement, and to the
Variable Funding Note Noteholders as of (and as a condition to any Advance
occurring on) each Advance Date until satisfaction and discharge of the
Indenture pursuant to Section 6.01 thereof, in each case with reference to the
facts and circumstances then existing, as follows.

Section 5.01Organization.  Each Enova Party (other than the Issuer) has been
duly organized and is validly existing, in good standing under the laws of the
jurisdiction of organization, and is duly qualified to do business and is in
good standing under the laws of each jurisdiction which requires such
qualification wherein it owns or leases material properties or conducts material
business, and has full power and authority to own its properties and conduct its
business as currently conducted.  Each Enova Party (other than the Issuer) shall
at all times preserve and keep in full force and effect its existence and all
rights and franchises, licenses and permits material to its business.

Section 5.02Authority.  Each Enova Party (other than the Issuer) has all the
requisite power and authority in all material respects to enter into and perform
its obligations under the Transaction Documents to which it is a party, and to
consummate the transactions contemplated hereby and thereby.  The execution and
delivery by each Enova Party (other than the Issuer) of the Transaction
Documents to which it is a party and the consummation by each Enova Party (other
than the Issuer) of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action on the part of
each Enova Party (other than the Issuer).  Each of the Transaction Documents
have been duly and validly executed and delivered by each Enova Party (other
than the Issuer) and constitutes a legal, valid and binding obligation of each
Enova Party (other than the Issuer) enforceable against each Enova Party (other
than the Issuer) in accordance with its terms, subject to bankruptcy,
reorganization, insolvency, receivership, conservatorship, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general principles of equity.  Neither the execution nor the delivery by
each Enova Party (other than the Issuer) of the Transaction Documents, nor the
consummation by each Enova Party (other than the Issuer) of any of the
transactions contemplated by the Transaction Documents, nor the fulfillment by
each Enova Party (other than the Issuer) of the terms of the Transaction
Documents will conflict with, or violate, result in a material breach of or
constitute a material default (with or without notice or lapse of time, or both)
under (a) any term or provision of the constituent documents of an Enova Entity
(other than the Issuer) or any Governmental Rule applicable to such Enova Entity
or (b) any term or provision of any indenture or other agreement or instrument
to which an Enova Entity (other than the Issuer) is a party or by which it or
any material portion of its properties are bound, nor will it result in the
creation or imposition of any lien, charge or encumbrance upon any of the
property of an Enova Entity (other than the Issuer) pursuant to the terms of any
indenture or other such agreement or instrument to which such Enova Entity is
bound.  No Governmental Action is required by or with respect to any Enova
Entity (other than the Issuer) in connection with the execution and delivery of
the Transaction Documents by the Enova Entities or the consummation by the Enova
Entities of the transactions contemplated hereby or thereby.




15

EAST\147727759.5

--------------------------------------------------------------------------------

 

Section 5.03Litigation.  There is no pending or threatened action, suit or
proceeding by or against any Enova Entity (other than the Issuer) before any
Governmental Authority or any arbitrator with respect to any Enova Entity (other
than the Issuer), any of the Transaction Documents, or any of the transactions
contemplated herein or therein, or with respect to any Enova Entity (other than
the Issuer) which, in the case of any such action, suit or proceeding with
respect to an Enova Entity (other than the Issuer) if adversely determined,
would, in the reasonable judgment of the management of such Enova Entity have a
material adverse effect on the ability of such Enova Entity to perform its
obligations under the Transaction Documents to which it is a party.

Section 5.04Access to Information.  From the Closing Date until the Maturity
Date, the Master Servicer will, during regular business hours, on at least five
(5) Business Days’ notice to the Master Servicer, permit the Variable Funding
Note Noteholders, or their agents or representatives collectively, at the
expense of the Issuer (subject to the limits imposed in Section 3.04(d) of the
Servicing Agreement):  (a) to examine all books, records and documents
(including computer tapes and disks) in the possession or under the control of
the Master Servicer relating to the Receivables, and (b) to visit the offices
and properties of the Master Servicer for the purpose of examining such
materials described in clause (a) above; provided, that prior to the occurrence
of an Event of Default, a Master Servicer Default or an Asset Servicer Default,
no more than four (4) visits to the offices and property of the Issuer and the
Master Servicer pursuant to this Section 5.04 or Section 4.05 for access to the
documentation regarding the Receivables shall be collectively made by or on
behalf of the Variable Funding Note Noteholders and their representatives,
collectively, in any twelve-month period; provided further, that after or during
the continuance of an Event of Default, a Master Servicer Default or an Asset
Servicer Default, any Variable Funding Note Noteholder and its representatives
may make more than four (4) visits per twelve-month period as it determines in
its sole discretion.

Section 5.05Taxes, Etc.  Any taxes, fees and other charges of Governmental
Authorities imposed upon an Enova Entity (other than the Issuer) in connection
with the execution, delivery and performance by such Enova Entity of the
Transaction Documents or otherwise, have been paid or will be paid by such Enova
Entity at or prior to the Closing Date, to the extent then due.

Section 5.06Disclosure.  All written information heretofore furnished by an
Enova Entity (other than the Issuer) or any of its representatives, to the
Initial Noteholders, the Variable Funding Note Noteholders, or any of their
representatives, for purposes of or in connection with any Transaction Document,
including information relating to the Receivables, was true and correct in all
material respects (i) on the date such information was furnished by such Enova
Entity or (ii) if such information specifically relates to an earlier date, on
such earlier date, and no information, exhibit or report furnished by an Enova
Entity (other than the Issuer) or any of its representatives, to the Initial
Noteholders, the Variable Funding Note Noteholders, or any of their
representatives, for purposes of or in connection with any Transaction Document,
including information relating to the Receivables, omitted to state a material
fact necessary to make the statements made therein not misleading.

In addition to the foregoing, the representations and warranties each Enova
Entity set forth in the Transaction Documents are hereby incorporated herein by
reference for the benefit of the Initial Noteholders and the Variable Funding
Note Noteholders.


16

EAST\147727759.5

--------------------------------------------------------------------------------

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF EACH NOTEHOLDER

Each Initial Noteholder and each Variable Funding Note Noteholder severally
hereby represents and warrants (as to itself and no other Noteholder) to each of
the Issuer and the Master Servicer as of the Closing Date or the date on which
it becomes a Variable Funding Note Noteholder pursuant hereto, as follows:

Section 6.01Organization.  Such Noteholder has been duly incorporated, formed or
organized and is validly existing in good standing under the laws of its
jurisdiction of incorporation, formation or organization.

Section 6.02Authority.  Such Noteholder has all requisite power and authority to
enter into and perform its obligations under this Agreement and to consummate
the transactions contemplated hereby.  The execution and delivery by such
Noteholder of this Agreement and the consummation by such Noteholder of the
transactions contemplated hereby have been duly and validly authorized by all
necessary entity action on the part of such Noteholder.  This Agreement has been
duly and validly executed and delivered by such Noteholder, and constitutes a
legal, valid and binding obligation of such Noteholder, enforceable against such
Noteholder, in accordance with its terms, subject to bankruptcy, reorganization,
insolvency, moratorium and similar laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.  Neither the
execution or delivery by such Noteholder of this Agreement, nor the consummation
by such Noteholder of any of the transactions contemplated hereby, nor the
fulfillment by such Noteholder of the terms hereof, will conflict with, or
violate, result in a material breach of or constitute a material default (with
or without notice or lapse of time, or both) under (i) any term or provision of
the constituent documents of such Noteholder or any Governmental Rule applicable
to such Noteholder, or (ii) any term or provision of any indenture or other
agreement or instrument to which such Noteholder is a party or by which such
Noteholder or any material portion of its properties are bound.  No Governmental
Action is required by or with respect to such Noteholder in connection with the
execution and delivery of this Agreement by such Noteholder or the consummation
by such Noteholder of the transactions contemplated hereby.

Section 6.03Securities Act.  The Initial Term Note and the Variable Funding
Notes purchased pursuant to this Agreement, and any Term Note exchanged pursuant
to Section 2.09(a), is acquired by the Person for investment only and not with a
view to any public distribution thereof, and such Person will not offer to sell
or otherwise dispose of its Note in violation of any of the registration
requirements of the Securities Act or any applicable state or other securities
laws.  The Person acknowledges that it has no right to require the Issuer to
register under the Securities Act or any other securities law its Note.

Section 6.04No Reliance.  Such Noteholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment in its Note and is able to bear the economic risk of
such investment.  Each Noteholder has been afforded the opportunity to ask such
questions as it deems necessary to make an investment decision, and has received
all information it has requested in connection with making such investment
decision.  Each Noteholder has, independently and without reliance upon the
Administrative Agent or any other Noteholder, and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the Receivables and the business, operations, property,
financial and other condition and creditworthiness of the Seller, the Transferor
and the Issuer and made its own decision to purchase its interest in a Note, and
will, independently and without reliance upon the Administrative Agent or any
other Noteholder, and based on such

17

EAST\147727759.5

--------------------------------------------------------------------------------

 

documents and information as it shall deem appropriate at the time, continue to
make its own analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Transaction Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Receivables, the Seller, the Transferor and the Issuer.

Section 6.05IAI or QIB.  It is an accredited investor as defined in any of
paragraphs (1), (2), (3) and (7) of Rule 501(a) of Regulation D under the
Securities Act or an entity in which all of the equity owners come within such
paragraphs or a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act.

ARTICLE VII
INDEMNIFICATION

Section 7.01Indemnification by the Issuer and the Master Servicer.

(a)The Issuer shall indemnify and hold harmless each Initial Noteholder and each
Variable Funding Note Noteholder, their respective Affiliates and their
respective officers, directors, employees, stockholders, agents and
representatives (each, an “Indemnified Party”), against any and all losses,
claims, damages, liabilities or expenses (including legal and accounting fees)
(collectively, “Losses”), as incurred (payable promptly upon request), for or on
account of or arising from or in connection with or otherwise with respect to
any Transaction Document, the financing, ownership, funding or maintenance of
the Notes, including any breach of any representation or warranty of the Issuer
set forth in any Transaction Document or in any certificate delivered pursuant
hereto or thereto; provided, however, that the Issuer shall not be required to
indemnify any Indemnified Party for any Losses (i) that have resulted from such
Indemnified Party’s gross negligence, bad faith or willful misconduct or (ii)
arising from any settlement entered into by an Indemnified Party without the
Issuer’s prior consent (not to be unreasonably withheld or delayed).  This
Section 7.01 shall not apply with respect to Taxes other than Taxes that
represent losses, claims, damages or similar expenses arising from any non-Tax
claim.

(b)The Master Servicer shall indemnify and hold harmless each Initial Noteholder
and each Variable Funding Note Noteholder, their respective Affiliates and their
respective officers, directors, employees, stockholders, agents and
representatives, against any and all Losses, as incurred (payable promptly upon
request), for or on account of or arising from or in connection with or
otherwise with respect to any breach of any representation or warranty of the
Master Servicer in any Transaction Document or in any certificate delivered
pursuant hereto or thereto; provided, however, that the Master Servicer shall
not be required to indemnify any Indemnified Party for any Losses (i) that have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct or (ii) arising from any settlement entered into by an Indemnified
Party without the Master Servicer’s prior consent (not to be unreasonably
withheld or delayed).


18

EAST\147727759.5

--------------------------------------------------------------------------------

 

(c)If any action or proceeding (including any governmental proceeding) is
brought or asserted against any Indemnified Party in respect of which indemnity
may be sought against the Issuer or the Master Servicer, as applicable, the
Indemnified Party shall notify the Issuer or the Master Servicer, as applicable,
of the commencement of such action or proceeding; provided, however, that
failure to notify the Issuer or the Master Servicer, as applicable, will not
relieve the Issuer or the Master Servicer, as applicable, of any liability or
obligation hereunder.  Upon receipt of such notice, the Issuer or the Master
Servicer, as applicable, shall promptly assume the defense of such action or
proceeding, including the employment of counsel satisfactory to the Indemnified
Parties in their reasonable judgment and the payment of all related
expenses.  If upon receipt of notice the Master Servicer fails to promptly
assume the defense of such action or proceeding (as determined by the
Indemnified Party in its sole discretion), each Indemnified Party shall have the
right to employ separate counsel in any such action or proceeding and to
participate in the defense thereof, and the Issuer or the Master Servicer, as
applicable, shall assume the fees and expenses of such counsel.  Otherwise, each
Indemnified Party shall have the right to employ separate counsel in any such
action or proceeding and to participate in (but not control) the defense
thereof, and the Issuer or the Master Servicer, as applicable, shall assume the
fees and expenses of such counsel; provided, that the Issuer or Master Servicer,
as applicable, shall only assume the fees and expenses of such counsel if a
conflict exists with the counsel employed by the Issuer or the Master Servicer,
as applicable, and the Issuer or the Master Servicer, as applicable, approves
such counsel.

Section 7.02Costs and Expenses.  The Issuer agrees to pay on demand to each
Initial Noteholder and each Variable Funding Note Noteholder, as applicable, all
reasonable and documented costs and expenses in connection with the preparation,
execution, delivery and administration (including any amendments, waivers or
consents) of this Agreement and the other documents to be delivered hereunder or
in connection herewith, including (i) the reasonable and documented fees and
out-of-pocket expenses of counsel for such Noteholder with respect thereto and
with respect to advising such Noteholder as to its respective rights and
remedies under this Agreement and the other documents delivered hereunder or in
connection herewith, (ii) documented costs and expenses incurred in connection
with the purchase by such Noteholder of a Note hereunder, (iii) all other
documented fees, costs and expenses incurred by or in connection with the
issuance of a Note, and (iv) all reasonable and documented costs and expenses,
if any (including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement, and the other documents delivered hereunder or in
connection herewith.

ARTICLE VIII
MISCELLANEOUS

Section 8.01Notices, Etc.  All requests, demands, directions consents, waivers,
notices, authorizations and communications to any party provided for hereunder
shall be in writing (including telecopy or electronic transmission) and
addressed to such party at the address specified in Part III of Appendix A to
the Indenture.  All such notices and other communications shall, when mailed, be
effective when transmitted (receipt confirmed).  Any party hereto may change the
address or telecopier number to which notices to it are to be sent by notice
given to the other parties hereto.




19

EAST\147727759.5

--------------------------------------------------------------------------------

 

Section 8.02No Waiver; Remedies.  No failure on the part of any party hereto to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

Section 8.03Binding Effect; Assignability.

(a)This Agreement shall be binding upon, and inure to the benefit of, the
Initial Noteholders, each Variable Funding Note Noteholder, the Issuer, the
Master Servicer and their respective successors and permitted assigns.

(b)Neither the Issuer nor the Master Servicer shall assign any of its respective
rights and obligations hereunder or any interest herein without the prior
consent of the Initial Noteholders and each Variable Funding Note
Noteholder.  In connection with any such assignment the assignee shall expressly
agree to assume all the obligations of the Issuer or the Master Servicer, as
applicable, hereunder and no such assignment made without the prior consent of
each such Noteholder shall relieve the Issuer or the Master Servicer, as
applicable, of any of its obligations hereunder, and no assignment permitted
hereunder shall relieve the Issuer or the Master Servicer, as applicable, from
any obligations arising hereunder prior to such assignment (including
obligations with respect to breaches of representations and warranties made
herein).

(c)Each Initial Noteholder and each Variable Funding Note Noteholders may, at
any time, (i) sell, assign, grant undivided participation interests in all or
part of the obligations due to it under this Agreement and in respect of its
interest in a Note to any of its Affiliates or any Person that is not a
Competitor without the consent of the Issuer, or (ii) otherwise sell, assign or
transfer all or part of the obligations due to it under this Agreement and in
respect of its interest in a Note to any of its Affiliates without the consent
of the Issuer or, unless and Event of Default has occurred and is continuing, to
any other Person with the consent of the Issuer to the extent such Person is a
Competitor; provided, however, that any such sale, assignment or grant of a
participation interest shall be effected in compliance with Section 4.04 of the
Indenture.  Each Noteholder that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Issuer, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Notes or
other obligations under the Transaction Documents (the “Participant Register”);
provided that no Noteholder shall have any obligation to disclose all or any
portion of the Participant Register (including the identity of any participant
or any information relating to a participant's interest in any commitments,
loans, letters of credit or its other obligations under any Transaction
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Noteholder shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary.  This
Section 8.03(c) shall be construed so that the Notes are at all times maintained
in “registered form” within the meanings of Code Sections 163(f), 871(h)(2), and
881(c)(2) and any related regulations (and any successor provisions).


20

EAST\147727759.5

--------------------------------------------------------------------------------

 

(d)This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Funding Period Termination Date; provided, however, that the
rights and remedies with respect to any breach of any representation, warranty
or covenant made by the Issuer or Master Servicer pursuant to Article IV and
Article V, as applicable, shall be continuing and shall survive any termination
of this Agreement.

(e)Each Holder hereby acknowledges that it is subject to and bound by the
provisions of Section 3.04 and 11.12 of the Servicing Agreement in accordance
with the terms thereof, which shall remain in full force and effect until
terminated pursuant to Section 11.07 thereof.

Section 8.04 [RESERVED].

Section 8.05GOVERNING LAW.

(a)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW)
THEREOF.

(b)Each party hereto hereby consents and agrees that the state or federal courts
located in the Borough of Manhattan in New York City shall have exclusive
jurisdiction to hear and determine any claims or disputes between them
pertaining to this Agreement or to any matter arising out of or relating to this
Agreement; provided, that each party hereto acknowledges that any appeals from
those courts may have to be heard by a court located outside of the Borough of
Manhattan in New York City.  Each party hereto submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and each
party hereto hereby waives any objection that such party may have based upon
lack of personal jurisdiction, improper venue or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  Each party hereto hereby waives personal service of
the summons, complaint and other process issued in any such action or suit and
agrees that service of such summons, complaint, and other process may be made by
registered or certified mail addressed to such party at its address, and that
service so made shall be deemed completed upon the earlier of such party’s
actual receipt thereof or three (3) days after deposit in the United States
mail, proper postage prepaid.  Nothing in this Section 8.05 shall affect the
right of any party hereto to serve legal process in any other manner permitted
by law.

(c)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  Therefore, to achieve the best combination
of the benefits of the judicial system and of arbitration, the parties hereto
waive all rights to trial by jury in any action, suit, or proceeding brought to
resolve any dispute, whether sounding in contract, tort or otherwise, arising
out of, or connection with, related to, or incidental to the relationship
established among them in connection with this Agreement or the transactions
contemplated hereby.

21

EAST\147727759.5

--------------------------------------------------------------------------------

 

Section 8.06No Proceedings.

(a)Each of the Issuer and the Master Servicer hereby severally agrees that it
will not, acquiesce, petition or otherwise invoke or cause any Initial
Noteholder or any Variable Funding Note Noteholder to invoke the process of any
Governmental Authority for the purpose of commencing or sustaining a case
against such Noteholder under any federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of such Noteholder or any substantial
part of its property or ordering the winding-up or liquidation of the affairs of
such Noteholder.

(b)The provisions of this Section 8.06 shall survive the termination of this
Agreement.

Section 8.07Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

Section 8.08No Recourse.

(a)No recourse under or with respect to any obligation, covenant or agreement
(including the payment of any fees or any other obligations) of any Initial
Noteholder or any Variable Funding Note Noteholder as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any incorporator,
affiliate, stockholder, officer, employee or director of any such Noteholder, as
such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise (except to the extent that
recourse against any such Person arises from the gross negligence or willful
misconduct of such Person); it being expressly agreed and understood, that the
agreements of each such Noteholder contained in this Agreement and all of the
other agreements, instruments and documents entered into by it pursuant hereto
or in connection herewith are, in each case, solely the corporate obligations of
such Noteholder, and that no personal liability whatsoever shall attach to or be
incurred by any incorporator, stockholder, affiliate, officer, employee or
director of such Noteholder, as such, or any of them, under or by reason of any
of the obligations, covenants or agreements of such Noteholder contained in this
Agreement or in any other such instruments, documents or agreements, or which
are implied therefrom, and that any and all personal liability of each
incorporator, stockholder, affiliate, officer, employee or director of such
Noteholder, or any of them, for breaches by such Noteholder of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, or by statute or constitution, or otherwise, is hereby
expressly waived except to the extent that such personal liability of any such
Person arises from the gross negligence or willful misconduct of such Person.

(b)The provisions of this Section 8.08 shall survive the termination of this
Agreement


22

EAST\147727759.5

--------------------------------------------------------------------------------

 

Section 8.09 [RESERVED].

Section 8.10Administrative Agent’s Reliance.  Neither the Administrative Agent,
nor any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as Administrative Agent under
or in connection with this Agreement or any related agreement, instrument or
document except for its or their own gross negligence or willful
misconduct.  Without limiting the foregoing, the Administrative Agent:  (a) may
consult with legal counsel (including counsel for the Issuer, the Master
Servicer or the Indenture Trustee), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any other
Noteholder and shall not be responsible to any other Noteholder for any
statements, warranties or representations made in or in connection with this
Agreement or in connection with any related agreement, instrument or document;
(c) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
related agreement, instrument or document on the part of the Issuer or the
Indenture Trustee or to inspect the property (including the books and records)
of the Issuer or the Indenture Trustee; (d) shall not be responsible to any
other Noteholder for the due execution, legality, validity, enforceability,
genuineness or sufficiency of value of this Agreement or any related agreement,
instrument or document; (e) shall not be deemed to be acting as any other
Noteholder’s trustee or otherwise in a fiduciary capacity hereunder or in
connection with any related agreement, instrument or document; and (f) shall
incur no liability under or in respect of this Agreement or any related
agreement, instrument or document by acting upon any notice (including notice by
telephone), consent, certificate or other instrument (which may be by telex,
facsimile or in a PDF file) believed by it to be genuine and signed or sent by
the proper party or parties.

Section 8.11Joinder of Variable Funding Note Noteholders.  A Person who is not a
Competitor may become a Variable Funding Note Noteholder under this Agreement by
purchasing an ownership interest in an outstanding Variable Funding Note and by
executing a Joinder Agreement, in the form attached hereto as Exhibit B, among
such Person, the Issuer, the Master Servicer and the assigning Variable Funding
Note Noteholders.  Such Person shall thereupon have all of the rights and
obligations of a “Variable Funding Note Noteholder” hereunder.  A Person who
holds only a participation interest in a Variable Funding Note shall not be
considered a Variable Funding Note Noteholder hereunder based on such interests.

 

23

EAST\147727759.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NETCREDIT LOAN SERVICES, LLC,
as the Master Servicer

By:  /s/ Lisa M. Young

Name:Lisa M. Young

Title:Vice President and Secretary

 

 

 

EFR 2016-1, LLC, as Issuer

By:  /s/ Lisa M. Young

Name:Lisa M. Young

Title:Vice President and Secretary

 

 

 






[Signature Page to A&R Note Purchase Agreement]

EAST\147727759.5

--------------------------------------------------------------------------------

 

 

JEFFERIES FUNDING LLC,
as Administrative Agent, as an Initial Term Note Noteholder and as a Variable
Funding Note Noteholder

 

By:  /s/ Brian McGrath

Name:  Brian McGrath

Title:  Executive Vice President

 

 

INITIAL TERM NOTE
PURCHASE PRICE:$***

 

FUNDING COMMITMENT:$***

 

 

 






[Signature Page to A&R Note Purchase Agreement]

EAST\147727759.5

--------------------------------------------------------------------------------

 

 

WN 2016-1, LLC,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder

 

By: Waterfall Asset Management, LLC, as Investment Manager

By:  /s/ Kenneth Nick

Name:  Kenneth Nick

Title:  Authorized Person

 

 

INITIAL TERM NOTE
PURCHASE PRICE:$***

 

FUNDING COMMITMENT:$***

 






[Signature Page to A&R Note Purchase Agreement]

EAST\147727759.5

--------------------------------------------------------------------------------

 

 

FORTRESS CREDIT CO LLC,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder

By:  /s/ Constantine M. Dakolias

Name:  Constantine M. Dakolias

Title:  President

 

INITIAL TERM NOTE
PURCHASE PRICE:$***

 

FUNDING COMMITMENT:$***

 

 

FSLF ENV LLC,
as an Initial Term Note Noteholder and as a Variable Funding Note Noteholder

By:  /s/ Constantine M. Dakolias

Name:  Constantine M. Dakolias

Title:  President

 

INITIAL TERM NOTE
PURCHASE PRICE:$***

 

FUNDING COMMITMENT:$***

 

 

 

 

[Signature Page to A&R Note Purchase Agreement]

EAST\147727759.5

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF] FUNDING REQUEST

Reference is made to the Amended and Restated Note Purchase Agreement, dated as
of October 20, 2017 (as it may be further amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms thereof, the
“Note Purchase Agreement”), by and among NetCredit Loan Services, LLC, as Master
Servicer, EFR 2016-1, LLC, as Issuer, Jefferies Funding LLC, as Administrative
Agent, as an Initial Term Note Noteholder and as a Variable Funding Note
Noteholder, WN 2016-1, LLC, as an Initial Term Note Noteholder and as a Variable
Funding Note Noteholder, FSLF ENV LLC, as an Initial Term Note Noteholder and as
a Variable Funding Note Noteholder, Fortress Credit Co LLC, as an Initial Term
Note Noteholder and as a Variable Funding Note Noteholder and the other Variable
Funding Note Noteholders from time to time party thereto.  Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in
Appendix A to the Amended and Restated Indenture, dated as of October 20, 2017,
by and between the Issuer and Bankers Trust, as Indenture Trustee.

Pursuant to Section 2.04 of the Note Purchase Agreement, the Issuer desires that
the Variable Funding Note Noteholders make the following Requested Advance to
the Issuer in accordance with the applicable terms and conditions of the Note
Purchase Agreement and the Indenture by 3:00 p.m. New York City time on mm/dd/yy
(the “Advance Date”):

1.

Requested Advance

$[___,___,___]

2.

Borrowing base availability

$[___,___,___]

3.

Account Number

$[___,___,___]

4.

Routing Number

[___________]

 

The following table sets forth the computation of borrowing base availability
referenced in line 2 above:

(A) Outstanding Principal Balance of Variable Funding Notes (prior to Requested
Advance)

 

$[___,___,___]

(B) Variable Funding Note Borrowing Base (including Receivables to be
transferred on Advance Date)

$[___,___,___]

(C) = (B) - (A) = Borrowing base availability

$[___,___,___]

 

Pursuant to Section 2.04(d) of the Note Purchase Agreement, the following table
sets forth the Ratable Portion and the Advance for each Variable Funding Note
Noteholder:

Note Number

Variable Funding Note Noteholder

Ratable Portion

Advance

 

Jefferies

[__._]%

$[___,___,___]

 

Fortress

[__._]%

$[___,___,___]

 

FLSF

[__._]%

$[___,___,___]

 

Waterfall

[__._]%

$[___,___,___]

 

 

 

EAST\147727759.5

--------------------------------------------------------------------------------

 

 

The Master Servicer and Issuer each hereby certify that:

(i)as of the date set forth in the Borrowing Base Certificate, the Variable
Funding Note Borrowing Base is equal to $[_________] the Investment Pool Advance
Amount is equal to $[________];

(ii)after the Requested Advance has been funded by the Variable Funding Note
Noteholders on the Advance Date, the aggregate Outstanding Principal Amount of
the Variable Funding Notes as of such Advance Date will not exceed the Maximum
Advance Amount then in effect;

(iii)as of the date hereof (prior to the funding of the Requested Advance):  (A)
the Outstanding Principal Amount of the Variable Funding Notes is equal to
$[____] and (B) the Outstanding Principal Amount of all Term Notes is equal to
$[_____];

(iv)after making the Advances requested on the Advance Date, the sum of the
Variable Funding Note Stated Principal Amount and the Outstanding Principal
Amount of all Outstanding Term Notes will not exceed the Maximum Principal
Amount;

(v)as of the Advance Date, each Transaction Document is in full force and effect
and no provision thereof has been amended, restated, supplemented, modified or
waived except in accordance with the related Transaction Document;

(vi)as of the Advance Date, the representations and warranties made by each of
the parties contained in each of the Transaction Documents are true and correct
in all material respects on and as of such Advance Date to the same extent as
though made on and as of such date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects on
and as of such earlier date;

(vii)as of the Advance Date, after giving effect to the Requested Advance funded
on such Advance Date, no Event of Default will have occurred or will be
continuing or with the giving of notice or lapse of time would result from the
consummation of the Requested Advance contemplated hereby;

(viii)as of the date hereof and in accordance with the terms of the Servicing
Agreement, the Issuer has delivered, or caused the Master Servicer to deliver,
to the Verification Agent, imaged copies of the Verifiable Collateral Documents;

(ix)as of the Advance Date, a Closing Date Material Adverse Change with respect
to the Enova Entities shall not have occurred; and

EAST\147727759.5

--------------------------------------------------------------------------------

 

(x)as of the Advance Date, each Receivable reflected on the related Borrowing
Base Certificate is an Eligible Receivable;

Date:  [mm/dd/yy]

 

EFR 2016-1, LLC

By:  

        Name:

        Title:

 

 

 

NETCREDIT LOAN SERVICES, LLC,
as the Master Servicer

By:  

Name:

Title:

 

 

 




EAST\147727759.5

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF] JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of __________, 20__ (this “Joinder Agreement”), by
and among [Joining Variable Funding Note Noteholder], as a Variable Funding Note
Noteholder (the “Joining Noteholder”), EFR 2016-1, LLC, as Issuer, Jefferies
Funding LLC (“Jefferies”), as the Administrative Agent and [________
(“[Short-Form Name]”), as the Selling Noteholder (as defined below)].

PRELIMINARY STATEMENTS

WHEREAS, this Joinder Agreement is being executed and delivered pursuant to the
Amended and Restated Note Purchase Agreement, dated as of October 20, 2017 (as
it may be further amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms thereof, the “Agreement”), by and
among the Master Servicer, the Issuer, the Administrative Agent, the Initial
Noteholders and the other Variable Funding Note Noteholders party thereto from
time to time;

WHEREAS, pursuant to the Agreement, one or more persons may become a Variable
Funding Note Noteholder with all the rights and obligations of a Variable
Funding Note Noteholder;

WHEREAS, pursuant to the Agreement and a separate assignment and assumption
agreement between [Short-Form Name] and Joining Noteholder, [Short-Form Name]
wishes to transfer and assign to Joining Noteholder a portion of its rights and
obligations as a Variable Funding Note Noteholder and to reduce the Funding
Commitment of [Short-Form Name] (in such capacity, the “Selling Noteholder”);
and

WHEREAS, the Joining Noteholder wishes to enter into this Joinder Agreement to
acquire the rights and undertake the obligations assigned to it by the Selling
Noteholder and to become a “Variable Funding Note Noteholder” pursuant to the
Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties hereto agree as follows:

(a)Defined Terms.  Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Appendix to the Indenture (as
defined by reference in the Agreement).

(b)Joining Noteholder.  The Joining Noteholder is hereby added as a “Variable
Funding Note Noteholder” with all the rights and obligations of each other
Variable Funding Note Noteholder under the Agreement and agrees to be bound by
the terms thereof.  As of the date hereof, the Joining Noteholder hereby makes,
as to itself, each of the representations and warranties set forth in Article VI
of the Agreement.

EAST\147727759.5

--------------------------------------------------------------------------------

 

(c)Confirmation.  The parties to the Agreement hereby confirm that the Agreement
remains in full force and effect and hereby ratifies the acceptance of the
Joining Noteholder as “Variable Funding Note Noteholder” as of the date hereof.

(d)Commitment.  The Joining Noteholder and each other Variable Funding Note
Noteholder, hereby confirms its obligation to fund its ratable share of Advances
on each Advance Date, up to but not exceeding the amount set forth under such
Noteholder’s signature hereto.

(e)Principal Amount of Variable Funding Note.  The initial Outstanding Principal
Amount of the Joining Noteholder’s Variable Funding Note is $_______.

(f)Governing Law.  THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

(g)Counterparts.  This Joinder Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original, and all of
which taken together shall constitute but one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

EAST\147727759.5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Joinder Agreement to be
duly executed by their respective officers as of the day and year first above
written.

 

EFR 2016-1, LLC, as Issuer

By:  

Name:

Title:

 

 

 






[Signature Page to Joinder Agreement]

EAST\147727759.5

--------------------------------------------------------------------------------

 

 

JEFFERIES FUNDING LLC, as Administrative Agent

By:  

Name:

Title:

 

 

 

[________], as the Selling Noteholder

 

By:  

Name:

Title:

 

 

NEW FUNDING COMMITMENT: $[__]

 

 

 

 

[JOINING VARIABLE FUNDING NOTE

NOTEHOLDER],

as the Joining Noteholder

 

 

 

By:  

Name:

Title:

 

FUNDING COMMITMENT: $[__]

 

[Signature Page to Joinder Agreement]

EAST\147727759.5